Title: To Alexander Hamilton from Jeremiah Olney, 7 June 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, June 7, 1791. “I have received your Two circular Letters of the 25th and 26th of May. The information contained in the first, relative to the Emoluments of the Officers of the Customs, I have communicated to the Naval Officer and Surveyors of this District, agreeable to your request. I shall attend to what you say in providing for the Boat wanted for the Service of this Harbour.…”
